          Case 1:20-cv-01556-NONE-EPG Document 13 Filed 04/15/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     A.M.Q.A, ET AL.,                                     CASE NO. 1:20-CV-1556 NONE EPG
11
                                   Plaintiffs,            STIPULATION AND ORDER RE: EXTENSION
12                                                        OF TIME
                             v.
13
     MONICA B. LUGO, ET AL.,
14
                                   Defendants.
15

16
            The United States respectfully requests an additional 30-day extension of time in which to
17
     respond to the Complaint, and counsel for plaintiffs does not oppose. Agency proceedings in this
18
     reopened case remain ongoing, and have required consultation with an additional agency not a part of
19
     this lawsuit. The parties further request that all other filing deadlines be similarly extended.
20

21

22

23

24

25

26

27

28
                                                           1
          Case 1:20-cv-01556-NONE-EPG Document 13 Filed 04/15/21 Page 2 of 2

 1                                                            Respectfully submitted,

 2

 3 Dated: April 14, 2021                                     PHILLIP A. TALBERT
                                                             Acting United States Attorney
 4

 5                                                   By: /s/ AUDREY B. HEMESATH
                                                         AUDREY B. HEMESATH
 6                                                       Assistant United States Attorney
 7

 8                                                           /s/ JULIE GOLDBERG
                                                             JULIE GOLDBERG
 9                                                           Counsel for Plaintiffs
10

11                                                   ORDER
12          Pursuant to the stipulation of the parties (ECF No. 12), IT IS ORDERED THAT the time for
13 Defendants to respond to the complaint is extended to May 14, 2021. This is the parties’ third stipulation

14 to continue the response deadline. If the parties request further extensions, the Court may hold a status

15 conference to discuss the reasons for the delay and Defendants’ ability to file a responsive pleading.

16          Further, the Initial Scheduling Conference is continued from May 3, 2021, to June 7, 2021, at

17 10:00 AM in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. To participate

18 telephonically, each party is directed to use the following dial-in number and passcode: 1-888-251-2909;
     passcode 1024453. The parties are also reminded to file a joint scheduling report one full week prior to
19
     the conference and email a copy of same, in Word format, to epgorders@caed.uscourts.gov, for the
20
     Judge’s review.
21

22 IT IS SO ORDERED.

23
        Dated:     April 15, 2021                               /s/
24
                                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                         2
